660 P.2d 1050 (1983)
Donna K. WIMBERLY, Appellant,
v.
Polly E. BUFORD, Appellee.
No. 56042.
Supreme Court of Oklahoma.
March 15, 1983.
Joe S. Rolston III, Oklahoma City, for appellant.
Porta, Bass & Bass, P.C., El Reno, for appellee.
DOOLIN, Justice:
Jurisdiction assumed; let certiorari issue to the Court of Appeals, Temporary Division 113.
The opinion of the Court of Appeals Temporary Division 113 is hereby vacated, for a Court of Appeals may not overrule an opinion of the Supreme Court of Oklahoma. Rule 3.13 A(4), 12 Ohio St. 1981, Chap. 15, App. 3.
This Court is further of the opinion that Sudheimer v. Cheatam, 443 P.2d 951 (Okl. 1968) is distinguishable in fact from and therefore not in conflict with Leach v. West, 504 P.2d 1233, 1237 (Okl. 1972), and should not be overruled.
Leach v. West, supra, is dispositive.
*1051 CERTIORARI GRANTED; COURT OF APPEALS' OPINION VACATED; TRIAL COURT'S JUDGMENT AFFIRMED.
All the Justices concur.